Citation Nr: 1446543	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial rating.  The Veteran appealed the initial rating and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal. 


FINDING OF FACT

Throughout the initial rating period, PTSD signs and symptoms have included explosive verbal outbursts, frequently sad and morbid thoughts of Vietnam, impaired quality of relationships with family, avoidance of Vietnamese people during work, ritualistic checking, anxiety, persistent guilt, limited social relationships, sleep dysfunction, and periodically sad, depressed, and anxious mood related to thoughts of Vietnam, resulting in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  In a July 2011 rating decision, the Veteran was awarded service connection for PTSD, and granted an initial evaluation of 10 percent effective November 23, 2010.  

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has approximated the criteria for a 70 percent rating throughout the appeal but not higher.  Specifically, he has exhibited explosive verbal outbursts secondary to the actions of others; frequently sad and morbid thoughts of Vietnam; impaired quality of relationships with his spouse and children; the requirement to avoid Vietnamese people on the job; periodically sad, depressed, and anxious mood associated with thoughts of Vietnam; ritualistic checking; anxiety; persistent guilt; limited social relationships; and sleep dysfunction.  As explained more thoroughly below, while a VA examiner determined that he does not have total occupational and social impairment due to PTSD signs and symptoms, these signs and symptoms result in deficiencies in most areas including judgment, thinking, family relations, work, and mood.  Thus, his disability most closely resembles a 70 percent disability rating. 

In a January 2011 statement in support of his claim, the Veteran contended that he was diagnosed with PTSD in 2007 and that he attended year-long psychiatric group meetings.  The Board notes that his claims file contains social workers' notes detailing psychological consults, diagnosis for PTSD, and attendance of group treatment, as well as completion of group treatment in January 2010.  Thus, his statements are credible as they are consistent with the evidence of record.  

The Veteran was afforded a VA examination in March 2011 in which the VA examiner confirmed a diagnosis of PTSD using DSM-IV and assigned a GAF score of 60.  The Board notes that the newer DSM-V has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of DSM-IV and DSM-V. 

The March 2011 VA examiner reported that the Veteran's PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, and mood.  Specifically, he reported that the Veteran has: explosive verbal outbursts secondary to the actions of others; frequently sad and morbid thoughts of Vietnam; impaired quality of relationships with his spouse and children; the requirement to avoid Vietnamese people on the job; and periodically sad, depressed, and anxious mood concomitant with thoughts of Vietnam.  He also noted that the Veteran experiences ritualistic checking, anxiety, persistent guilt, limited social relationships, and sleep dysfunction.  Thus, the examiner found that the Veteran's PTSD signs and symptoms meet the 70 percent criteria under the rating schedule.

However, the examiner determined that the Veteran does not have total occupational and social impairment due to PTSD signs and symptoms.  He noted that the Veteran is an independently functioning individual who manages his own personal affairs on a regular basis.  He also noted that the Veteran is employed full-time as a mechanic, and that he has missed less than 1 week of work due to routine needs within the previous year.  Moreover, during the examination, the Veteran: did not exhibit delusions or inappropriate behavior; was properly oriented to person, time, and place; understood the outcome of his behavior; was clean, neatly groomed, and appropriately dressed; did not have panic attacks; and did not have homicidal or suicidal thoughts. 

The Board finds the examiner's diagnoses and opinions to be highly probative because of expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.

Following the July 2011 rating decision, the Veteran's representative filed a notice of disagreement on his behalf alleging that the 10 percent evaluation for PTSD was inadequate due to his symptoms and the level of social and occupational impairment.  

The Veteran's spouse submitted a statement in support of his claim in June 2012 in which she details her observations and experiences of the Veteran's PTSD.  Specifically, she reported that the Veteran is easily startled, has explosive verbal outbursts and guilt, and that the PTSD symptoms have negatively impacted his business and occupation.  

In his Substantive Appeal (VA Form 9), the Veteran contended that he is entitled to a  70 percent disability because of the severity of his symptoms as reported during the March 2011 VA examination.

In a November 2013 statement in support of the Veteran's claim, the Veteran's representative contended that the Veteran suffers from combat-related nightmares which have resulted in injuries to his wife due to his violent jerking and kicking throughout the night.  The representative stated that the Veteran suffers from sleep impairment, hypervigilance, depression, anxiety, and that he has difficulty controlling his anger.  He also tries to limit his social engagements and tries to avoid stimuli associated with the trauma by avoiding Vietnamese people during work. 

In an August 2014 informal hearing presentation, the Veteran's representative contended that the evidence of record, including the Veteran's most recent statements in support of his claim and recent tax return forms, shows that the Veteran is entitled to at least a 70 percent evaluation for the severity of his service-connected PTSD.  Specifically, he contended that the evidence shows: the Veteran is prone to violent outbursts, and impaired thinking and sleeping; he lost his job working as a partner with his father, and has subsequently lost the business he started thereafter; he does not have effective relationships with his spouse or their children; he had many altercations with his former employees; and he has a limited income due to the severity of his PTSD symptoms. 

In conjunction with the August 2014 informal hearing presentation, the Veteran submitted a statement in support of his case and tax return forms from 2009 to 2012.  He reported that the PTSD symptoms interfered with his work because being around Vietnamese workers, the Vietnamese language, and the smell of Vietnamese cuisine triggered bad memories and stirred bad experiences within him. 

The Board finds the Veteran's lay statements, as well as those of his spouse and representative, concerning his PTSD symptoms and signs to be credible, and the Board affords them high probative value.  Thus, in light of these statements and the March 2011 VA examination, the Board finds that the Veteran's PTSD has approximated the criteria for a 70 percent rating throughout the appeal but not higher.  

The Board has considered the entire period on appeal, however, and finds that a rating in excess of 70 percent has not been warranted at any time.  Specifically, while the record demonstrates that the Veteran's symptoms have been moderate, that severity has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Rather, the Veteran has continued to function as a full-time employee, with intact orientation to space and time, and an intact memory.  While he does not have effective relationships with his spouse or their children, the record shows that he has been married to his spouse for over 40 years and has relationships with his children and granddaughter.  He also has bi-monthly interactions with his siblings.  These facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran's GAF score is 60, indicating moderate symptoms, these symptoms do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating has not been warranted at any time. 

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include ritualistic checking, explosive verbal outbursts secondary to the actions of others, frequently sad and morbid thoughts of Vietnam, impaired quality of relationships with his spouse and children, anxiety, persistent guilt, the requirement to avoid Vietnamese people on the job, limited social relationships, sleep dysfunction, and periodically sad, depressed, and anxious mood associated with thoughts of Vietnam.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2013).  

Additionally, the Board has considered the Veteran's GAF score, which is incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability, and such a claim is not otherwise raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, here, the Veteran has maintained employment for many years according to tax return forms and statements of record.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  The duty to assist was further satisfied by a VA examination in March 2011, during which an examiner conducted a psychological examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating of 70 percent, and no higher, is granted for PTSD. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


